Citation Nr: 0833114	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1973.

In January 2000, the RO denied the veteran's claims for 
service connection for PTSD and for a back disability.  The 
veteran filed a notice of disagreement (NOD) in February 
2000, and the RO issued a statement of the case (SOC) in July 
2001.  The veteran did not file a substantive appeal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision in which 
the RO denied the veteran's petitions to reopen the claims 
for service connection for PTSD and for a lumbar spine 
disability.  The Board has recharacterized the latter 
petition as one to reopen a claim for service connection for 
a back disability for the reasons expressed below.  The 
veteran filed a notice of disagreement (NOD) in May 2006, and 
the RO issued a statement of the case (SOC) in February 2007.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2007.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence to reopen each claim has been received 
because the issue goes to the Board's jurisdiction to reach 
each underlying claim and adjudicate each claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In July 2006, the veteran testified during a hearing before a 
decision review officer (DRO) at the RO; a transcript of that 
hearing is of record.  In July 2008, the veteran testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each petition to reopen has been accomplished.

2.  In a January 2000 rating decision, the RO denied the 
veteran's claims for service connection for PTSD and a back 
disability.  The veteran filed a NOD with this decision in 
February 2000, and RO issued a SOC in July 2001.  Although 
the RO sent a July 2001 letter to the veteran's then most 
recent address, and this letter was not returned as 
undeliverable, the veteran did not file a substantive appeal 
in response to the SOC.

3.  No new evidence associated with the claims file since the 
RO's July 2001 SOC, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for PTSD or a back disability, or raises a 
reasonable possibility of substantiating either claim.


CONCLUSIONS OF LAW

1.  The RO's January 2000 rating decision and July 2001 SOC 
that denied the claims for service connection for PTSD and a 
back disability are final.  See 38 U.S.C.A. § 7105(c)(3)  
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.302(b), 
20.1103 (2007).

2.  As evidence received since the July 2001 SOC is not new 
and material, the requirements for reopening the claims for 
service connection for PTSD and a back disability are not 
met.  38 U.S.C.A. § 5108  (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (a) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, in an August 2005 pre-rating letter, the RO 
notified the veteran to reopen his previously denied claims 
for service connection for PTSD and for a back disability, 
new and material evidence was needed.  This letter 
specifically advised the veteran that, in order to be 
considered material, the evidence had to pertain to the 
reason each claim was previously denied, noting that the 
claim for service connection for PTSD had previously been 
denied because there was no verifiable stressor, and that his 
claim for service connection for a back disability had 
previously been denied because there was no evidence of 
complaints of back pain or a back injury in service.  The 
August 2005 letter indicated that the veteran was required to 
submit evidence relating to these facts.  The August 2005 
letter also informed the veteran that, in order to be 
considered new and material, the evidence would have to raise 
a reasonable possibility of substantiating the claim, and 
could not simply be repetitive or cumulative of the evidence 
of record at the time of the previous denial.  In addition, 
in the August 2005 letter, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the underlying claims for service connection, on 
the merits, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
petitions to reopen.  Further, the August 2005 letter 
included a specific request that the veteran furnish 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).

The April 2006 RO rating decision reflects the initial 
adjudication of the claim after issuance of the August 2005 
letter.  Hence, the August 2005 letter met Pelegrini's 
content of notice requirements, as well as the VCAA's timing 
of notice requirement.

The  Board notes that the RO did not provide the veteran 
notice pertinent to VA's assignment of  disability ratings 
and effective dates (consistent with Dingess/Hartman) until a 
letter in June 2008-after the rating action on appeal and 
the last adjudication of these claims.  However, the timing 
of this notice is not shown to prejudice the veteran.  As the 
Board herein denies each petition to reopen, no disability 
rating or effective date is being, or is to be, assigned; 
thus, there is no possibility of prejudice to the veteran 
under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
VA outpatient treatment (VAOPT) records, and reports of VA 
examinations.  Also of record and considered in connection 
with the appeal are the transcripts of the veteran's RO and 
Board hearings as well as various written statements provided 
by the veteran and by his representative, on his behalf.

The Board also notes that the record presents no basis for 
further RO development of either claim prior to appellate 
consideration. While, during the RO hearing, the veteran 
stated that he had been hospitalized at an Air Force base 
during service for back treatment between 1972 and 1973 (see 
Transcript, p. 7), there is no indication of any such 
hospitalization in the existing service medical records, nor 
is there any indication that the service medical records are 
incomplete in this respect.  The Board also points out that, 
while any such records, if existing, would support a finding 
that the veteran experienced back problems in service, any 
such records would not bear on the basis of the denial of the 
petition to reopen the claim involving the back-the absence 
of any medical evidence or opinion that current back 
disability is medically related to service. As such, a remand 
to attempt to obtain those records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 56 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these petitions to reopen, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either petition to reopen.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error.  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a)..  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a);a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f.).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b);38 C.F.R. 3.304(f)(1);  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996). See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

As indicated above, in January 2000, the RO denied the 
veteran's requests to reopen his claims for service 
connection for PTSD and for a back disability.  The veteran 
filed a NOD in February 2000, and RO issued a SOC in July 
2001.  Although notified of the SOC in a letter of the same 
date, the veteran did not file a substantive appeal in 
response to the SOC.  

The Board notes that, in a September 2005 statement, the 
veteran wrote that he was not notified of the RO's January 
2000 denial of his claims.  The veteran's February 2000 NOD 
reflects that he was in fact notified of the January 2000 
decision, as he specifically disagreed with the January 2000 
decision in the February 2000 NOD.  Moreover, to the extent 
that the veteran argues that he was not notified of the July 
2001 SOC, the Board notes that the July 2001 SOC was mailed 
to the veteran's most recent address as indicated in his June 
2001 statement in support of claim (VA Form 21-4138), and 
this letter was not returned as undeliverable.   There is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties. Clear evidence to the contrary is required to rebut 
the presumption of regularity. Ashley v. Derwinski, 2 Vet. 
App. 307 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO. A 
claimant's statement alone is not the type of clear evidence 
to the contrary which would be sufficient to rebut the 
presumption of regularity.  Id.

Thus, as the veteran did not perfect his appeal of the 
January 2000 rating decision, and no other exception to 
finality applies, the decision  as to each claim is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7105(c)(3); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108;38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the veteran's filed a request to reopen his 
claims in September 2004.  Regarding petitions to reopen 
filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent to the previously denied claim for service 
connection for PTSD, the Board  notes that the evidence of 
record at the  time of the January 2000 denial and July 2001 
SOC consisted of service medical records, service personnel 
records, post-service private and VA treatment records, and 
reports of VA examinations.  

The service medical records and service personnel records are 
silent for complaints, findings or diagnosis pertinent to a 
psychiatric disability, and the May 1973 separation 
examination report indicated that psychiatric examination was 
normal.  However, the separation examiner noted chronic 
nervousness and jitters since childhood, without specific 
known cause or pattern, involving anorexia, waking at night, 
and weight loss.  The veteran was referred to a dietician, 
who noted the veteran's eating habits and recommended changes 
in his diet.  

The post-service private and VA treatment records reflect 
diagnoses of multiple psychiatric disabilities, to include 
major depression, dysthymic disorder, and anxiety disorder, 
but not PTSD.  These include references to PTSD, such as in 
an August 1997 VAOPT note indicating that the veteran was 
experiencing a sleep disturbance due to his PTSD.  However, 
these  records reflect no diagnosis of PTSD based on 
examination findings and consistent with Fourth Edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), as required by 38 C.F.R. § 4.125(a).  Neither the 
February 1994 VA psychiatric examination report, the May 1996 
VA psychiatric examination report, nor the April 2001 VA PTSD 
examination report reflects any diagnosis of PTSD.  The April 
2001 VA examiner specifically found that the veteran's 
symptoms did not warrant a diagnosis of PTSD.  During the 
April 2001 VA examination, and in his October 1999 responses 
to the RO's PTSD questionnaire, the veteran indicated that 
his claimed in-service stressor was handling bodies coming 
home from Vietnam, to include opening caskets on occasion.

As indicated above, the RO denied the claim because of the 
absence of a confirmed diagnosis of PTSD and of a verified 
stressor.

Evidence associated with the claims file July 2001 SOC 
includes records reflecting diagnoses of PTSD consistent with 
the DSM-IV, and, hence, 38 C.F.R. § 4.125(a), such as a March 
2005 VAOPT note.  However, the veteran's oral and written 
statements regarding his claimed in-service stressor indicate 
that the only claimed stressor is his handling of remains of 
soldiers.  See, e.g., RO Hearing Transcript, pp. 2-3; Board 
Hearing Transcript, p. 4).  The veteran also indicated that 
he was not in contact with anyone who worked with him in this 
job, and that he could not even remember their names.  See RO 
Hearing Transcript, p. 3.

The Board finds that the additional medical and testimonial 
evidence received since the July 2001 SOC is "new" in the 
sense that it was not previously before agency decision 
makers.  However, the Board also finds that this evidence is 
not "material" for purposes of reopening the claim for 
service connection for PTSD.  As noted, one of the bases for 
the prior denial of the claim was the absence of a verified 
stressor.  Here, however, the veteran has merely reiterated 
the same, unverified and unverifiable stressor.  As the 
veteran has not offered any additional evidence or 
information regarding a claimed in-service stressor to either 
corroborate or to aid in independently corroborating the 
claimed in-service stressor(s)-the new evidence cannot raise 
a reasonable possibility of substantiating the claim for 
service connection for PTSD..

As regards the petition to reopen the claim for service 
connection for a back disability, the Board notes that, in 
the  prior denial, the RO characterized it as one for service 
connection for a back condition, while the current denial and 
SOC characterized it as one for service connection for lumbar 
strain and lumbar spine condition.  However, as the veteran 
indicated during the Board hearing that the disability for 
which he is claiming service connection affects his entire 
back, see Transcript, p. 16, and this is consistent with the 
disability that was the subject of the prior denial,  the 
Board has recharacterized the petition to reopen as relating 
to a claim for service connection for a back disability.

As noted, the evidence before the RO at the time of the 
January 2000 denial and July 2001 SOC consisted of the 
service medical and personnel records, post-service private 
and VA treatment records, and reports of VA examinations.  

The service medical records are  silent for complaints, 
findings, or diagnosis pertaining to the back, and the spine 
was noted to be normal on the May 1973 separation 
examination.  The only reference to the spine in the service 
medical records is a notation of mild kyphosis, not 
considered disabling, on the June 1969 enlistment 
examination.  The post-service private and VA treatment 
records, as well as the February 1994, May 1996, and VA 
examination reports reflect diagnoses of multiple back 
disabilities, to include chronic lumbar strain, acute back 
strain, degenerative disc disease (DDD), and chronic disc 
syndrome.  However, the post-service evidence previously of 
record did not include any comment or opinion as to whether 
there exists a medical nexus was a nexus between any back 
disability and service.

The January 2000 denial and July 2001 SOC denied service 
connection because there was no evidence of treatment for a 
back disability in service or evidence indicating a link 
between current back disability and service.  

The evidence associated with the claims file since the 
January 2000 denial and July 2001 SOC consists of VA 
treatment records reflecting diagnoses of back disabilities, 
to include DDD, as well as continued low back pain; however, 
these records similarly contain comment or opinion as to 
whether there exists a link between any current back 
disability and service.  Significantly, when asked during the 
Board hearing whether he knew of a medical opinion discussing 
the source of his back disability, the veteran stated, "No, 
nobody has really come out to say it has or hasn't."  See 
Transcript, p. 17.

Thus, the Board finds that the additional medical evidence 
received is "new" in the sense that it was not previously 
before agency decision makers.  However, the Board also finds 
that this evidence is not "material" for purposes of 
reopening the claim for service connection for a back 
disability.  None of the additional evidence received address 
the medical nexus question upon which this claim turns.  As 
such, this evidence does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  

As for the veteran's statements made during the RO and Board 
hearings and elsewhere, as noted, where a claimed in-service 
stressor is not combat-related, the claimant's lay testimony, 
in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or 
statements.  Therefore, the veteran's testimony as to the 
same claimed in-service stressor cannot, alone, serve as a 
predicate to reopen his claim for service connection for PTSD 
that was previously disallowed in part based on the lack of 
verification of this stressor.  

The Board also points out that the veteran has not been shown 
to possess the training and expertise to establish, on the 
basis of his assertions, a medical nexus between a current 
back disability and any incident of military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, where, as here, resolution 
of the claim for service connection for a back disability 
turns on medical matters for which competent and objective 
evidence is needed to establish, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen this 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claims for service connection for PTSD and 
for a back disability simply have not been met.  Hence, the 
RO's denial of the claims for service connection for PTSD and 
for a back disability in the January 2000 rating decision 
remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen either previously disallowed claim, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal as to 
that issue is denied.

As new and material evidence to reopen the claim for service 
connection for a back disability has not been received, the 
appeal as to that issue is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


